UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7393


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WINZEL DALLAS JACOBS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge.  (1:08-cr-00319-WO-1; 1:09-cr-00114-
WO-2)


Submitted:   December 28, 2012            Decided:   January 7, 2013


Before MOTZ, GREGORY, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Winzel Dallas Jacobs, Appellant Pro Se.           Robert Michael
Hamilton, Robert Albert Jamison Lang, Assistant United States
Attorneys, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Winzel   Dallas    Jacobs       appeals    the    district          court’s

order granting his motion for reduction of sentence under 18

U.S.C. § 3582(c)(2) (2006) and reducing his sentence to seventy-

two months’ imprisonment.           Although the court imposed a sentence

below    the    original    ninety-six     month    term,       it    did    not    reduce

Jacobs’ sentence to the full extent he requested and instead

imposed a sentence above the amended Guidelines range of sixty-

months’ imprisonment.            We have reviewed the record and find no

reversible error. ∗        Accordingly, we affirm the district court’s

judgment.       We dispense with oral argument because the facts and

legal    contentions       are   adequately      presented       in    the    materials

before    this    court    and   argument      would     not   aid    the    decisional

process.



                                                                               AFFIRMED




     ∗
       Although the district court misstated Jacobs’ amended
offense level, the court correctly determined that Jacobs’
amended Guidelines range was sixty months’ imprisonment.      We
find no abuse in the district court’s exercise of its discretion
to sentence Jacobs to a sentence above the amended Guidelines
range.   Cf. United States v. Munn, 595 F.3d 183, 186 (4th Cir.
2010) (applying abuse of discretion standard to review of order
granting or denying a § 3582(c)(2) order).



                                           2